NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          COOPER NOTIFICATION, INC.,
               Plaintiff-Appellant,

                           v.

                   TWITTER, INC.,
                  Defendant-Appellee,

                          AND

                 EVERBRIDGE, INC.,
                  Defendant-Appellee,

                          AND

             FEDERAL SIGNAL CORP.,
                 Defendant-Appellee.
               ______________________

                      2012-1615
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 09-CV-0865, Judge Leonard P.
Stark.
                 ______________________

               Decided: August 30, 2013
                ______________________
2                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

   PAUL J. ANDRE, Kramer Levin Naftalis & Frankel
LLP, of Menlo Park, California, argued for plaintiff-
appellant. With him on the brief was LISA KOBIALKA.

   J. DAVID HADDEN, Fenwick & West LLP, of Mountain
View, California, argued for all defendants-appellees.
With him on the brief for Twitter, Inc., were LYNN
PASAHOW, DAVID D. SCHUMANN, RYAN J. MARTON and
PHILLIP J. HAACK. On the brief for Everbridge, Inc., were
EDWARD A. CAVAZOS, CONOR CIVINS, and BENJAMIN L.
BERNELL, Bracewell & Giuliani, LLP, of Austin, Texas.
On the brief for Federal Signal Corp. were DANIEL W.
MCDONALD, THOMAS J. LEACH and CHRISTOPHER DAVIS,
Merchant & Gould P.C., of Minneapolis, Minnesota.
                ______________________

        Before NEWMAN, LOURIE, and TARANTO, Circuit
                            Judges.
    Opinion for the court filed by Circuit Judge LOURIE.
Opinion concurring in part and dissenting in part filed by
                Circuit Judge TARANTO.
LOURIE, Circuit Judge.
    Cooper Notification, Inc. (“Cooper”) appeals from the
summary judgment of the United States District Court for
the District of Delaware holding that Twitter, Inc., Feder-
al Signal, Inc., and Everbridge Corp. (collectively “the
Defendants”) do not infringe claims 12–18 of U.S. Patent
7,409,428 (the “’428 patent”). Cooper Notification, Inc. v.
Twitter, Inc., 867 F. Supp. 2d 485 (D. Del. 2012). Because
the district court did not err in granting summary judg-
ment of noninfringement, we affirm.
                       BACKGROUND
    Cooper owns the ’428 patent, which discloses a system
of mass messaging in which a message is sent to one or
more communication gateways that forward that message
to individual users. ’428 patent col. 4 ll. 18–36. The
COOPER NOTIFICATION, INC.   v. TWITTER, INC.             3

disclosed system allows many recipients to receive that
message without overloading any one communication
point. Id. An initial message is sent to a messaging
subsystem that converts the first message into a “gateway
message” containing information such as identifying users
who will receive the message and providing address
information for those users. Id. col. 10 ll. 10–42. The
messaging subsystem then forwards one or more gateway
messages to the communication gateways, which then
forward the message to the individual users. Id. col. 4 ll.
18–36. The communication gateways can perform opera-
tions on the gateway messages, such as reformatting
them. Id. col. 10 ll. 10–42.
    Claim 1, which is not at issue on appeal, but is rele-
vant to our decision, is directed to a communication
method that takes a first message, converts it into a
gateway message, and sends that message to the commu-
nication gateways. Upon receipt of the gateway message,
the communication gateways distribute a second message
to each user registered to that gateway.
   Claim 1 recites:
   1. A communication method comprising:
   registering a plurality of users for receiving
       messages; determining, in response to re-
       ceiving a first message from at least one
       alert originator, one or more user terminals
       to receive a second message corresponding
       to the received first message, each of the
       one or more user terminals being associated
       with at least one registered user;
   converting the first message to one or more
      gateway messages; and
   transferring each of the one or more gateway
       messages to one or more corresponding
       communication gateways for distribution of
       the second message by the one or more
4                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

        communication gateways to each of the reg-
        istered users associated with at least one
        message group, wherein the transfer is per-
        formed using a non-voice channel;
    wherein converting further comprises reformat-
       ting, for each of the one or more gateway
       messages, the first message received from
       the alert originator to a format in which the
       communication gateway associated with the
       gateway message will accept and perform
       operations in response to the incoming
       gateway message and forming an address
       for each of the one or more gateway mes-
       sages to include the domain name infor-
       mation associated with the communication
       gateway or the user identification infor-
       mation associated with the registered user
       receiving the second message.
Id. col. 29 ll. 20–46 (emphasis added).
    Claim 12, which is directly at issue here, is directed to
a communication system that converts a first message
into a gateway message. The communication gateways
then transmit that gateway message to the registered
users.
    Claim 12 reads as follows:
    12. A communication system comprising:
    a first messaging subsystem which may be cou-
         pled to an alert originator and to one or
         more communication gateways, wherein
         each of the gateways is also coupled to at
         least one user terminal, and wherein the
         first messaging subsystem associates a
         unique set of message parameters with
         each of the communication gateways;
    wherein the first messaging subsystem is con-
       figured to transmit at least one gateway
COOPER NOTIFICATION, INC.   v. TWITTER, INC.            5

       message to a plurality of the user terminals
       via the one or more communication gate-
       ways, in accordance with each set of the
       unique message parameters for each com-
       munication gateway, upon receiving a first
       message from the alert originator;
   wherein the first messaging subsystem is con-
      figured to reformat, for each of the one or
      more gateway messages, the first message
      received from the alert originator to a for-
      mat in which the communication gateway
      associated with the gateway message will
      accept and perform operations in response
      to the incoming gateway message; and
   wherein the first messaging subsystem is con-
      figured to form an address for each of the
      one or more gateway messages to include
      the domain name information associated
      with the communication gateway or the us-
      er identification information associated
      with the registered user receiving the sec-
      ond message.
Id. col. 30 ll. 24–49 (emphasis added). Claims 13–18, also
on appeal, are dependent upon claim 12. The determina-
tion of noninfringement therefore applies equally to the
dependent claims and they are accordingly not treated
separately.
    On November 13, 2009, Cooper filed suit against the
Defendants, accusing them of infringing claims 1–18 of
the ’428 patent. The Defendants all provide message
notification systems. Although the particular implemen-
tations of the Defendants’ systems differ, each system can
deliver messages to end users through text messaging
(“SMS”) or email. The systems generally accept an origi-
nal message, format that message into one or more gate-
way messages, and send the gateway message to a
communication gateway that performs operations on that
6                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

message, such as formatting it for specific cellular phones.
Cooper, 867 F. Supp. 2d at 496. The communication
gateways then compose new, individual messages to be
sent to the various subscribers or recipients. Id.
     On August 26, 2010, the Defendants filed an inter
partes reexamination request in the U.S. Patent and
Trademark Office. The district court proceeding was not
stayed pending the reexamination, and the court conduct-
ed a Markman hearing on September 9, 2011. After the
Markman hearing, but before the court issued a claim
construction order, the PTO examiner issued an action
closing prosecution. The examiner rejected claims 1–3, 5,
and 8–11, finding that those claims were anticipated or
would have been obvious in view of the prior art, specifi-
cally U.S. Patent 6,816,878 (“Zimmers”). On the other
hand, the examiner allowed claim 12 and its dependent
claims. The examiner found that claim 1 and claim 12
differed in that in claim 1 the communication gateway
composed a new, second message to send to the users,
whereas in claim 12 the gateway message itself was sent
to the users. The examiner stated that:
    [Claim 12] requires that the first messaging sub-
    system “. . . is configured to transmit at least one
    gateway message to a plurality of user terminals
    via the one or more communication gateways . . .
    which is not taught by Zimmers. Zimmers dis-
    closes that a gateway message . . . is transmitted
    to a gateway where an alert message is then cre-
    ated and transmitted to the user. The user does
    not receive a gateway message as claimed. . . .
    [T]he system of claim 1 creates a second message
    to send to the end users (as in Zimmers), rather
    than transmitting the gateway message to the us-
    er, . . .
Action Closing Prosecution, No. 95/001,425, at 21 (Oct. 6,
2011). The examiner thus rejected claim 1 and certain of
COOPER NOTIFICATION, INC.   v. TWITTER, INC.             7

its dependent claims, but allowed claim 12 and its de-
pendent claims. 1
    On November 30, 2011, Cooper notified the district
court that it was no longer asserting claims 1–11 of the
’428 patent against the Defendants. After the examiner’s
rejection, Cooper and the Defendants discussed dropping
claims 1–11 from the litigation. J.A. 3924–25. Cooper
proposed a joint stipulation withdrawing the claims with
prejudice. J.A. 3927–29, 3932–33. Later, despite that
proposal, it would not file the proposed stipulation to
dismiss them with prejudice. J.A. 3946. The Defendants
in turn formally moved for dismissal with prejudice. The
court granted that motion, reasoning that the Defendants
were entitled to certainty that those claims would not
arise at a later date. J.A. 10574.
    A few days before dismissing claims 1–11, the district
court issued its Markman opinion and order construing
the ’428 patent’s disputed terms. Significantly the court
did not construe the transmission limitation of claim 12
(“transmit at least one gateway message to a plurality of
user terminals via the one or more communication gate-
ways”). However, after claims 1–11 were dropped, in-
fringement of the accused products hinged on the
construction of that limitation. The Defendants moved for
summary judgment of noninfringement based on their
proposed construction of the transmission limitation.
    On May 25, 2012, the district court construed the
transmission limitation, “transmit at least one gateway
message to a plurality of the user terminals via the one or
more communication gateways,” to “require transmission


   1    Cooper did not respond to the action closing pros-
ecution and on March 20, 2012, the PTO sent a right of
appeal notice. On April 20, 2012, the Defendants ap-
pealed certain non-adopted rejections of claims it had
proposed in the reexamination proceeding and that appeal
is currently ongoing.
8                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

such that the gateway message itself is delivered to the
user terminals.” Cooper, 867 F. Supp. 2d at 492. The
district court relied on differences in the claim language of
claims 1 and 12, as well as the prosecution history.
Specifically, the district court noted differences in the
claim language regarding the handling of the gateway
message. The court compared claim 12’s requirement of
“transmit[ting] at least one gateway message to a plurali-
ty of user terminals” with claim 1’s requirement of “trans-
ferring each of the one or more gateway messages to one
or more corresponding communication gateways” and
found that the difference in the claim language required
the communication gateways of claim 12 to send the
received gateway messages to the end users. Id. (empha-
sis original). The district court also noted that in the
reexamination, the examiner rejected claim 1 as antici-
pated by Zimmers but did not reject claim 12 because
claim 12 requires the “actual delivery of the gateway
message itself to the user terminals.” Id. (emphasis
original). That led the court to conclude that claim 12
required that the user receive the actual gateway mes-
sage.
    Because the district court found that claim 12 re-
quired that the gateway message itself be delivered to the
end user, the court granted summary judgment of nonin-
fringement of claims 12–18 based on that construction.
Id. at 495–96. The court found that there was no dispute
that the accused systems did not send a gateway message
to the end user. The court found that the Defendants’
“accused gateway messages identified by Cooper . . . each
contain substantive message content bundled together
with the user information for multiple end users.” Id. at
495 (emphasis original). The Defendants’ accused second
messages, in contrast, “contain only the substantive
message content and the user information for the single
end user actually receiving that particular second mes-
sage.” Id. (emphasis original). In other words, the mes-
sages that the end users actually received only contained
the information for that end user and were not gateway
COOPER NOTIFICATION, INC.   v. TWITTER, INC.              9

messages. The court thus found that there was no genu-
ine dispute that in the Defendants’ accused systems, only
the second message was actually delivered to the end
users, not the accused gateway messages. Id. The court
therefore granted summary judgment of noninfringement.
Id.
    After the district court granted summary judgment,
Cooper moved to allow the entry of supplemental in-
fringement expert reports to address the claim construc-
tion in the summary judgment opinion. Having already
found that Cooper had multiple opportunities to supple-
ment its expert report before the summary judgment
decision, but chose not to, the court denied the motion.
Cooper Notification, Inc. v. Twitter, Inc., No. 09-865-LPS,
at 3 (D. Del. July 16, 2012), ECF No. 576.
   Cooper appealed. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(1).
                            DISCUSSION
                  I. Standard of Review
    We review de novo the district court’s grant of sum-
mary judgment, drawing all reasonable inferences in
favor of the nonmovant. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986); Hologic, Inc. v. SenoRx, Inc., 639
F.3d 1329, 1334 (Fed. Cir. 2011). Summary judgment is
appropriate when there is “no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). Claim construction
is a matter of law that we review de novo on appeal,
Markman v. Westview Instruments, Inc., 517 U.S. 370,
391 (1996), although we recognize and benefit from the
expertise and vantage point of the trial court judge, see
Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d
1350, 1357 (Fed. Cir. 2012).
    Unless a procedural ruling raises issues unique to pa-
tent law, we apply the law of the appropriate regional
circuit. Chimie v. PPG Indus., 402 F.3d 1371, 1376 (Fed.
10                COOPER NOTIFICATION, INC.   v. TWITTER, INC.

Cir. 2005). According to the law of the Third Circuit,
which controls here, exclusion of evidence by the district
court is reviewed by an appellate court for abuse of discre-
tion. Glass v. Philadelphia Elec. Co., 34 F.3d 188, 191 (3d
Cir. 1994). The Third Circuit reviews a district court’s
dismissal of litigation claims with prejudice for an abuse
of discretion. Liggon-Redding v. Estate of Sugarman, 659
F.3d 258, 260 n.1 (3d Cir. 2011).
  II. Claim Construction of the Transmission Limitation
    Cooper first argues that the district court erred in its
construction of the transmission limitation. Cooper states
that the district court misconstrued the claims to require
separate receipt of both the gateway message and a
separate second message, contrary to the claim language
and the teachings of the ’428 patent.
    The Defendants respond that the district court cor-
rectly interpreted the phrase “transmit at least one gate-
way message to a plurality of user terminals via one or
more communication gateways” to require “transmission
such that the gateway message itself is delivered to the
user terminals.” They argue that the claim language and
reexamination history of claim 12 require that the gate-
way messages be sent to the end users. Defendants
further contend that Cooper is attempting to rewrite
claim 12 to be claim 1, which was already found to be
unpatentable by the PTO examiner.
    We agree with the Defendants. The district court’s in-
terpretation of the transmission limitation is supported
by the intrinsic evidence, and we therefore uphold that
construction. Our claim construction analysis begins with
the language of the claim itself, as it would have been
understood by a person of ordinary skill in the art at the
time of the invention. Phillips v. AWH Corp., 415 F.3d
1303, 1312–13 (Fed. Cir. 2005) (en banc) (quoting Vitron-
ics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.
Cir. 1996) (stating that “we look to the words of the claims
COOPER NOTIFICATION, INC.   v. TWITTER, INC.             11

themselves . . . to define the scope of the patented inven-
tion”)).
    Claim 1, which, as has been indicated, has been found
by a PTO examiner to be unpatentable on reexamination,
requires the gateway message to be transferred to the
communication gateways for “distribution of the second
message by [those] communication gateways to each of
the registered users.” ’428 Patent col. 29 ll. 29–33. Claim
12, on the other hand, requires the messaging system to
“transmit at least one gateway message to a plurality of
user terminals via the one or more communication gate-
ways, . . . upon receiving a first message.” Id. col. 30 ll.
32–36. Thus, claim 12’s language requires that the com-
munication system transmit “at least one gateway mes-
sage to a plurality of user terminals.” Id. (emphasis
added). The claim language of claim 12 is clear that the
gateway message itself is delivered to the users, as op-
posed to claim 1’s language which states that a “second
message” is distributed to each of the users.
    Further, the examiner’s reasons for differentiating
claim 1 and claim 12, while not dispositive, can be helpful
in determining the meaning of the claim terms. Reexam-
inations can “provid[e] the district court with the expert
view of the PTO (when a claim survives the reexamina-
tion proceeding).” Gould v. Control Laser Corp., 705 F.2d
1340 (Fed. Cir. 1983). The examiner differentiated claim
1 from claim 12 because, unlike claim 1 where a new
second message was created from the gateway message
and sent to the end users, claim 12 “transmitt[ed] the
gateway message to the user,” and that limitation was not
taught in Zimmers. J.A. 12280. The examiner’s state-
ments during the reexamination support the district
court’s construction of the transmission limitation.
    Finally, adopting Cooper’s proposed claim construc-
tion would essentially make the transmission limitation of
claim 12 mirror claim 1’s handling of the gateway mes-
sage and, as will be confirmed infra, claim 1 has already
been dismissed with prejudice. By adopting Cooper’s
12                COOPER NOTIFICATION, INC.   v. TWITTER, INC.

proposed construction, we would be construing claim 12 in
a way that circumvents the district court’s dismissal with
prejudice. Because its construction was supported by the
claim language and the prosecution history, the district
court did not err in its construction of the transmission
limitation and hence did not err in its summary judgment
of noninfringement of claims 12–18.
     III. Denial of Supplemental Infringement Reports
    Cooper next argues that it was unfairly prejudiced by
not having an opportunity to submit supplemental expert
reports to address the district court’s construction of the
transmission limitation construed in its summary judg-
ment opinion.
    The Defendants respond that Cooper did not ask to
supplement its infringement reports until after it lost on
summary judgment. The Defendants further argue that
they surfaced the transmission limitation issue in their
expert reports in December 2011 and that Cooper was on
notice of a possible need to supplement the record due to
the examiner’s clarification of the limitation.
    We agree with the Defendants. The court correctly
concluded that Cooper had ample time to indicate a desire
to supplement the evidence, and the district court was
well within its discretion to deny entry of supplemental
infringement reports. The Third Circuit generally consid-
ers four factors in evaluating whether a district court
properly exercised its discretion. Chimie, 402 F.3d at
1381. Those factors are: (1) the prejudice or surprise in
fact of the party against whom the excluded evidence
would have been submitted; (2) the ability of that party to
cure the prejudice; (3) the extent to which waiver of the
discovery deadline would disrupt the orderly and efficient
trial of the case or of other cases in the court; and (4) bad
faith or willfulness in failing to comply with the district
court’s order. See In re TMI Litig., 193 F.3d 613, 721 (3d
Cir. 1999) (citing Meyers v. Pennypack Woods Home
Ownership Assoc., 559 F.2d 894, 904–05 (3d Cir. 1977)).
COOPER NOTIFICATION, INC.   v. TWITTER, INC.              13

Those factors weigh in favor of the district court’s decision
here.
    Regarding the first and fourth factor, Cooper did not
provide its detailed infringement contentions until serv-
ing its initial expert report on November 11, 2011. Cooper,
867 F. Supp. 2d at 498–99. After the Defendants raised
their transmission limitation theory in their December 8,
2011 expert reports, Cooper did not attempt to supple-
ment its reports regarding that limitation before the
district court found for the Defendants. Id. Cooper was
on notice from well before the district court issued its
summary judgment opinion construing the transmission
limitation and yet did not seek to remedy any shortcom-
ing it believed existed. It cannot now claim surprise at an
issue that it should have addressed earlier. The first
factor thus supports the district court’s decision and the
fourth is no worse than neutral in that respect.
    Regarding the second and third factors, supplemental
infringement reports would likely generate new discovery,
new expert reports responding to the supplemental re-
ports and disclosures, and new summary judgment,
Daubert, and in limine motions. The only way to cure the
alleged prejudice to Cooper would have been to reinstate
the trial and delay the final resolution of this case by
months or years. The second and third factors, thus, also
support the district court’s decision. Because those fac-
tors support the district court’s denial of entry of supple-
mental infringement reports, the court did not abuse its
discretion in denying Cooper the opportunity to file them.
       IV. Dismissal of Claims 1–11 With Prejudice
    Cooper also argues that the district court lacked ju-
risdiction to dismiss claims 1–11 because Cooper had
withdrawn them from the case, and thus that it may
reassert those claims at a later date because of a change
in the law of inducement of infringement. Defendants
respond that the court still had jurisdiction over claims 1–
11 and dismissed them to ensure that they would not be
14                COOPER NOTIFICATION, INC.   v. TWITTER, INC.

reasserted against the Defendants in some later litiga-
tion.
    We agree with the Defendants that the district court
retained jurisdiction over claims 1–11 and properly dis-
missed them. A district court retains jurisdiction over a
patent suit unless there is a clear, unequivocal statement
that the potential infringer will not be sued. See SanDisk
Corp. v. STMicroelectronics, Inc., 480 F.3d 1372 (Fed. Cir.
2007) (finding jurisdiction despite vice president’s state-
ment that they had “absolutely no plan to sue [the alleged
infringer]” because the patentee had a pattern of enforc-
ing their patent rights and in previous negotiations, had
only stated there was no current intent to sue). Further,
a district court retains jurisdiction over claims in a patent
suit for purposes of Federal Rule of Civil Procedure Rule
41 even if the patentee offers a covenant not to sue. See
Highway Equipment Co. v. FECO, Ltd., 469 F.3d 1027,
1033 n.1 (Fed. Cir. 2006) (finding that a covenant not to
sue may have eliminated district court jurisdiction for
patent-related counterclaims but “does not deprive the
district court of jurisdiction to determine the disposition
of the patent infringement claims raised in the Complaint
under Rule 41”). In this case, Cooper initially provided
such a statement, by agreeing with the Defendants to
dismiss claims 1–11 with prejudice and sending to the
Defendants a proposed stipulation to dismiss the claims
with prejudice. J.A. 10572. The Defendants relied on
that agreement by not addressing claims 1–11 in their
invalidity expert reports.
    But Cooper later withdrew its stipulation to dismiss
the claims with prejudice. At the district court’s later
hearing, Cooper conceded that this trial was its one
opportunity to bring claims 1–11 and that “[i]t is gone
now,” that the Defendants would “never have to face
[claims 1–11] again,” and that the Defendants “don’t have
to ever worry about the ’428 patent [claims 1–11], . . . ever
again.” J.A. 10574. Despite those promises in open court,
however, Cooper resisted dismissing the claims with
COOPER NOTIFICATION, INC.   v. TWITTER, INC.             15

prejudice. The district court, therefore, believing that the
Defendants were “entitled to as most certainty as [the
court] can give them that they will never be confronted
again with claims 1 through 11 of the ’428 patent,” dis-
missed the claims with prejudice. J.A. 10577. We see no
reason to disturb that ruling.
    Given Cooper’s proposed stipulation for dismissal
with prejudice, the Defendants’ reliance on that stipula-
tion, and Cooper’s representations in open court, the
district court was well within its discretion to dismiss the
claims with prejudice. The court was entitled to insulate
the Defendants from the exact situation we have before
us, i.e., the desire of Cooper to reassert the claims at a
later date. Cooper argues that it would now like to assert
the claims due to a change in the law, despite its earlier
statements that the Defendants would never again have
to worry about claims 1–11. Nonetheless, the district
court was well within its discretion to take Cooper at its
word and to dismiss the claims with prejudice.
                       CONCLUSION
    For the foregoing reasons, the decisions of the district
court granting the Defendants’ motion for summary
judgment of noninfringement of claims 12–18 of the ’428
patent, denying Cooper’s motion for supplemental in-
fringement reports, and dismissing claims 1–11 with
prejudice are
                       AFFIRMED
       NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           COOPER NOTIFICATION, INC.,
                Plaintiff-Appellant,

                            v.

                    TWITTER, INC.,
                   Defendant-Appellee,

                           AND

                  EVERBRIDGE, INC.,
                   Defendant-Appellee,

                           AND

              FEDERAL SIGNAL CORP.,
                  Defendant-Appellee.
                ______________________

                       2012-1615
                 ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 09-CV-0865, Judge Leonard P.
Stark.
                 ______________________
TARANTO, Circuit Judge, concurring in part, dissenting in
part.
    I join the majority in affirming the district court’s
dismissal with prejudice of claims 1 through 11. I join the
2                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

majority, too, in affirming the district court’s construction
of claim 12 insofar as that construction requires the
transmitted gateway message to be received by user
terminals. I part company with the majority and the
district court in two respects.
    First, I disagree with their understanding that receipt
of the gateway message by the user terminals entails that
the message received be completely unchanged, bit by bit,
from the message initially sent. On its face, claim 12
requires the messaging system “to transmit at least one
gateway message to a plurality of the user terminals.”
’428 patent, col. 30, lines 31-33. As the majority con-
cludes, the natural meaning of that language here is that
the transmitted gateway message is received by user
terminals, especially given that the claim requirement of
a “second message” received by user terminals, in order to
have an antecedent basis, must refer to the “gateway
message.” But that conclusion does not exclude all possi-
ble alterations between transmission by the messaging
system and receipt by the user—for instance, an altera-
tion of address information without alteration of the text
expressing the content being communicated. Nothing in
the claim language, the specification, or the prosecution
history compels such a strict exclusion.
    The practice of “blind copies” (Bcc) of email messages
supplies an example of a common understanding that the
same “message” may be considered to be received even
when the copies differ in certain respects, specifically, in
the address information in the header field of a message.
The proposed Internet standard document, Request for
Comment (RFC) 2822, concerning “Internet Message
Format,” discusses blind copying in section 3.6.3. See
Internet Engineering Task Force, Internet Message
Format, RFC 2822, § 3.6.3 (April 2001), available at
http://www.rfc-editor.org/rfc/rfc2822.txt. In one imple-
mentation,
    recipients specified in the “To:” and “Cc:” lines
    each are sent a copy of the message with the
COOPER NOTIFICATION, INC.   v. TWITTER, INC.               3

   “Bcc:” line removed . . . , but the recipients on the
   “Bcc:” line get a separate copy of the message con-
   taining a “Bcc:” line. (When there are multiple re-
   cipient addresses in the “Bcc:” field, some
   implementations actually send a separate copy of
   the message to each recipient with a “Bcc:” con-
   taining only the address of that particular recipi-
   ent.)
Id. The “Bcc:” recipients thus get “a copy of the message”
that is received by the “To:” and “Cc:” recipients, but the
address information in the several copies is changed.
This example points strongly toward an accepted usage,
at least in the area of electronic messaging, under which
the address portion of a transmitted multi-cast message
may be changed for delivery to different recipients, yet all
recipients are understood to receive copies of the same
“message.” Similar usage may apply to software that
transforms a group email into a group of individually
addressed emails. I see no basis for departing from that
intuitive, common-sense understanding in construing the
requirement of claim 12 that the message transmitted by
the messaging system arrive at the user terminals.
    The majority opinion rests its contrary, strict-
exclusion-of-all-changes construction to a large extent on
the understanding that (i) there must be a difference in
scope between the transmission limitations of claims 1
and 12 and (ii) the difference would be erased unless what
is received by the user terminals in claim 12 is identical,
bit by bit, to what left the messaging system. The second
of those steps seems to me wrong. The reason is that
claim 1 permits a vast range of differences between the
gateway message and the message received by the user
terminals—differences that could never be encompassed
within a notion that the same “message” (the gateway
message) is received, as claim 12 requires. Allowing some
changes in the claim 12 messages thus does not collapse
claim 12 into claim 1. Nor does it contradict anything the
examiner said during reexamination about the distinction
4                  COOPER NOTIFICATION, INC.   v. TWITTER, INC.

between claim 1 and claim 12, because the examiner, in
observing that the latter requires the gateway message to
arrive at the user while the former does not, said nothing
about what that requirement entails, such as whether it
excludes all changes, including address changes, between
sending and receipt.
      Specifically, claim 1 recites a “first message,” a “sec-
ond message corresponding to the received first message,”
“converting the first message to one or more gateway
messages” (through format changes that allow the gate-
way to understand the first message), and “transferring
. . . gateway messages to one or more corresponding
communication gateways for distribution of the second
message”—the “second message” being the message the
user receives. ’428 patent, col. 29, lines 22-46. Critically,
claim 1 does not define the relationship between the
gateway message and the second message, except to say
that the gateway message acts as a kind of trigger for the
distribution of the second message, which must in some
undefined way “correspond[]” with the first message that
gets reformatted into the gateway message. In no sense
does claim 1 require the gateway message (or first mes-
sage) to be received by user terminals, i.e., to be the same
as the received message. Under claim 1, every word or
character in the user-received message, including in the
text expressing the content being communicated (body),
could differ from what is in the gateway message or first
message: the body of the first and gateway messages
could read, “thermometer number 7 reads 140 degrees,”
and the second message (programmed into the gateway
for distribution to users) could read, “FIRE ALERT;
EVACUATE BUILDING CALMLY BUT QUICKLY.”
Such examples are plainly covered by claim 1, but they
could not reasonably be covered by claim 12 according to
an ordinary meaning that allows a much more limited
range of changes, such as in addressing. The key premise
of the no-change-at-all construction—the need to avoid
making claims 1 and 12 identical in scope—thus seems to
me not to support that construction.
COOPER NOTIFICATION, INC.   v. TWITTER, INC.             5

     Without the rigid no-change-at-all construction, the
district court’s summary judgment of no infringement—
even of no literal infringement—cannot stand. That is so
without regard to any supplemental reports submitted by
Cooper (which, as the majority holds, the district court
could properly reject). We do not have before us a district
court ruling, or an evidentiary and legal presentation by
the defendants, that acknowledges the ordinary-meaning
possibility of some changes along the transmission path
and then focuses on what changes, in type or magnitude,
would be understood by a person of ordinary skill in the
art to be consistent with the requirement that the “gate-
way message” gets received by user terminals and wheth-
er the accused systems make more than such changes.
Without examining those questions, a judgment of no
literal infringement on claim 12 and its dependent claims
cannot be entered. I would remand for further proceed-
ings on those questions, leaving to the district court
whether further claim construction should occur or
whether the matter should proceed directly to the applica-
tion-of-construction stage of an infringement analysis.
    Second, even under the no-change-at-all construction
adopted by the majority and the district court, I believe
that Cooper pointed to enough evidence—without regard
to the supplemental reports it sought to add to the rec-
ord—to create a genuine issue of fact on infringement of
claim 12 (and its dependent claims) under the doctrine of
equivalents. While it is undisputed that in the accused
systems some changes are made between sending out and
user receipt, as the majority explains, Cooper consistently
argued that, and submitted expert evidence that ex-
plained in simple terms why, the changes the accused
systems make in the gateway messages make no substan-
tial difference to the role of the claim 12 transmis-
sion/receipt limitation.
    The defendants criticize the explanation as insuffi-
ciently expansive, citing the requirement of particularized
testimony and linking argument for equivalents proof.
6                 COOPER NOTIFICATION, INC.   v. TWITTER, INC.

See Texas Instruments Inc. v. Cypress Semiconductor
Corp., 90 F.3d 1558, 1566-67 (Fed. Cir. 1996). But I see
no need for more explanation, at least at the summary-
judgment stage, where the point is so simple, namely,
that in the accused systems there is no change in the
communicative text, but at most only in certain address-
ing or formatting information. Moreover, adopting that
explanation of equivalents would not vitiate the claim
limitation by leaving the scope of claim 12 the same as if
the limitation were not present; nor would it override any
representation or action by Cooper during prosecution. I
would accordingly hold that Cooper said enough to pre-
clude summary judgment of no equivalents infringement
even under the strict construction of claim 12 adopted by
the district court and, now, by the majority.
    For the foregoing reasons, I would reverse in part the
district court’s claim construction and the order granting
summary judgment of non-infringement. In those re-
spects, I respectfully dissent.